Cite as 2015 Ark. 10

                SUPREME COURT OF ARKANSAS

                                                  Opinion Delivered January   15, 2015
           IN RE RULES OF THE
           ARKANSAS JUDGES AND
           LAWYER ASSISTANCE
           PROGRAM




                                          PER CURIAM

       Rule 1(C)(1) of the Rules of the Arkansas Judges and Lawyer Assistance Program is

amended and republished as set out below. The amendment is effective immediately. The

change is illustrated in the footnote.1


                    RULES OF THE ARKANSAS JUDGES AND
                      LAWYER ASSISTANCE PROGRAM

Rule 1. Scope of Program.

       ....

(C)(1) Funding and Administration. JLAP shall be financed from the annual license fees paid by
the members of the Bar of Arkansas in an amount as set by the Supreme Court.
    (2) Funding for JLAP may also include gifts or bequests from any source and earnings on
investments of the JLAP fund.




       1
       (C)(1) Funding and Administration. The Supreme Court of Arkansas shall collect
annually and remit to JLAP a fifteen dollar ($15.00) annual fee from every attorney for the
purpose of funding this program. JLAP shall be financed from the annual license fees paid by
the members of the Bar of Arkansas in an amount as set by the Supreme Court.